        Case 2:21-cv-00031-BMM Document 16 Filed 08/13/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

LARRY WALSH,

                 Plaintiff,                         CV-21-31-BU-BMM-JTJ

 vs.

STATE OF MONTANA                                             ORDER
DEPARTMENT OF CORRECTIONS,
OFFICE OF THE STATE PUBLIC
DEFENDER, and DOES 1–10,

                 Defendants.

       The parties have jointly moved the Court to continue the stay in this matter

until October 1, 2021, to allow parties to finalize settlement. (Doc. 15).

       Accordingly, IT IS HEREBY ORDERED the Motion to Continue Stay is

GRANTED. (Doc. 15). This matter is stayed until October 1, 2021. The parties

shall file a stipulation to dismiss or a status report on or before October 1, 2021.

       Dated this 13th day of August, 2021.
